Citation Nr: 0518144	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  99-06 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis C virus.

2.  Entitlement to service connection for a chronic 
bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel
INTRODUCTION

The veteran had active military service from November 1971 to 
December 1973.  he had a period of active duty training from 
August 18 to August 26, 1984.

This matter initially came before the Board of Veterans' 
Appeals from a June 1998 rating decision from the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The veteran testified before a hearing officer at the RO in 
June 1999, and before the undersigned Veterans Law Judge in 
October 2003.  Transcripts of the veteran's hearings are 
associated with the record.

When the veteran's case was before the Board in March 2004 it 
was remanded for development of the record.  It was returned 
to the Board in May 2005 for appellate consideration.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the veteran's claim have been 
completed.  

2.  The veteran's hepatitis C virus is related to his 
military service.

3.  The veteran's chronic bronchitis is not related to acute 
respiratory complaints recorded during his military service.


CONCLUSIONS OF LAW

1.  Hepatitis C was incurred during the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 5103, 51093A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

2.  The veteran's current pulmonary disability was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110,  5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

As explained below, the Board has determined that the 
information and evidence currently of record are sufficient 
to substantiate the claim of entitlement to service 
connection for hepatitis C.  Therefore, no further 
development of this issue is required to comply with VCAA or 
the implementing regulations.  

With regard to the veteran's claim of entitlement to service 
connection for a pulmonary disability, the Board notes that 
in Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the present case, the veteran's claim of entitlement to 
service connection for a pulmonary disability was received in 
March 1998, well before the enactment of the VCAA.  

At the outset of the veteran's claim, he was informed of the 
evidence necessary to substantiate it.  A statement of the 
Case, issued in February 1999, provided notice to the veteran 
of the evidence necessary to support his claim of entitlement 
to service connection for a pulmonary disability.  
Supplemental statements of the case dated in March 2000, June 
2001, and December 2004 also provided notice to the veteran 
of the evidence of record regarding his claim and why this 
evidence was insufficient to award the benefit sought.

Moreover, letters dated in June 2001 and March 2004 also 
instructed the veteran regarding the evidence necessary to 
substantiate his claim and requested that he identify 
evidence supportive of the claim.  

The Board's April 2002 letter, as well as October 2000 and 
March 2004 remands, also provided guidance pertaining to the 
evidence and information necessary to substantiate the claim.  

In sum, VA has complied with the notice requirements of the 
VCAA and the implementing regulations.  

In addition, pertinent treatment records have been obtained, 
and the veteran has undergone a VA examination of his claimed 
pulmonary disability.  Records from the Social Security 
Administration have also been associated with the record.  
Moreover, the veteran was afforded the opportunity to testify 
before an RO hearing officer in June 1999 and the undersigned 
Veterans Law Judge in October 2003.  Neither the veteran nor 
his representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Factual Background

Review of the veteran's service personnel records reveals 
that he served as a medical corpsman.

In the March 1971 Report of Medical History taken at the time 
of induction into service, the veteran reported ear, nose and 
throat problems, shortness of breath, and chest 
pain/pressure.  The veteran's service medical records show 
that he was treated for various respiratory complaints during 
his military service.  In February 1972 he complained of a 
sore throat.  The impression was bronchitis and pharyngitis.  
The veteran reported a history of bronchitis in June 1972, 
when he was seen for intermittent bifrontal headaches.  The 
impression was sinusitis.  A subsequent June 1972 treatment 
note indicated that the sinusitis persisted.  Acute 
bronchitis was diagnosed in July 1972.  A treatment note 
dated later that month shows an impression of allergic 
bronchitis and sinusitis.  An October 1972 X-ray report 
indicates that there was a slight increase in the 
bronchovascular markings, which might be due to chronic 
bronchitis or smoking.  On discharge examination in October 
1973, the veteran endorsed only hay fever.  The examining 
physician made no comment with regard to the veteran's 
pulmonary system, noting only that the lungs and chest were 
normal.

The veteran's service medical records also reveal that in 
October 1972 he complained of a lump on his right testicle.  
A December 1972 clinical record cover sheet indicates 
dependence on heroin cocaine, barbituates, amphetamines, 
hallucinogens and marijuana.  The veteran subsequently 
underwent routine testing as a participant in an alcohol and 
drug abuse control program.  In March 1973 the veteran 
underwent excision of a right epididymal cyst.  The operative 
report indicates that the veteran did well postoperatively.  
A May 1973 treatment note indicates possible hepatitis.  The 
veteran complained of nausea, vomiting, cough, dark urine and 
malaise.  The separation physical examination was silent for 
pertinent pathology.
A December 1996 VA consultation report indicates a diagnosis 
of chronic liver disease due to alcohol and hepatitis C 
infection.  The veteran was strongly advised to remain 
abstinent from alcohol and to attempt to give up smoking.

A February 1997 VA treatment note indicates that the veteran 
was nicotine dependent.  He was a participant in a smoking 
cessation program.  A March 1997 note indicates that the 
veteran continued with the program.

In his March 1998 claim for service connection, the veteran 
stated his belief that hepatitis C was a result of surgery in 
service.  He also indicated that he had suffered from chronic 
bronchitis since his service in Alaska.  

In his September 1998 notice of disagreement, the veteran 
argued that although he had been tested during service for 
hepatitis, that test was not specific to hepatitis C.  He 
denied intravenous drug use, and noted that although he had 
tattoos, other service members who had received tattoos at 
the same business had not contracted hepatitis C.  He also 
indicated that although he had multiple sexual partners, he 
always used proper protection and had never had sex with a 
known prostitute.  With regard to his claim for chronic 
bronchitis, he noted that he had suffered from frostbite 
during his time in Alaska, and that he had not suffered from 
chronic bronchitis prior to that time.  He pointed out that 
he had been diagnosed with bronchitis during service.

A January 1999 VA progress note indicates that the veteran 
continued to smoke, but that he was down to one-half pack per 
day.  He denied alcohol consumption.  He reported a history 
of chronic bronchitis.  The provider noted that the veteran 
continued to smoke, and had problems with bronchitis.  He 
appeared to be having symptoms of sinusitis and was 
prescribed Amoxicillin.

The veteran testified before a hearing officer at the RO in 
June 1999.  He noted that he had not had any problems with 
bronchitis prior to entering the military, and indicated that 
he had been treated for bronchitis while in the service.  He 
stated that he had had bronchitis at least once or twice a 
year since his discharge from service, and that it was 
treated with Amoxicillin.  He argued that his treating 
physicians had indicated the possibility that the bronchitis 
was related to cold exposure.  With respect to his claim for 
hepatitis C, the veteran noted that two service colleagues 
who received tattoos at the same time he got his did not have 
hepatitis C.  He noted that he had been a medic had carried 
dead and bloody bodies.  He also indicated that he had 
undergone surgery to remove a cyst and that two months later, 
he was found to have dark urine and the impression was 
possible hepatitis.

A May 2001 VA progress note indicates a diagnosis of chronic 
obstructive pulmonary disease, with wheezes and no shortness 
of breath.  The veteran was on inhalers.

In March 2002, the veteran was seen in follow up for an 
abnormal CT scan performed in November 2001.  He was advised 
to schedule a bronchoscopy.  However, X-ray studies taken in 
March 2002 showed that the abnormalities were no longer seen 
and that no acute or neoplastic disease was noted.  

At his October 2003 hearing before the undersigned, the 
veteran testified that he contracted hepatitis C after an 
operation at Ft. Dix.  He acknowledged having tested positive 
for opiates, barbituates and cocaine during service, but 
stated that he wanted to go home and the only way to get out 
was to have a positive drug test.  He stated that he had been 
suffering from flu like symptoms since 1991.  He noted that 
he was on a liver transplant list.  With respect to his claim 
for a pulmonary disability, the veteran related that he had 
suffered from frostbite while stationed in Alaska, and that 
he subsequently came down with bronchitis.  He stated that he 
had several episodes of bronchitis per year since 1973.

The veteran submitted to a VA gastrointestinal examination in 
April 2004.  The examiner noted that the veteran's claims 
folder was available and reviewed.  He noted that the veteran 
was hospitalized in February and March 1973 for removal of a 
right epididymal cyst, and that a May 1973 treatment note 
indicated possible hepatitis.  With regard to surgery in 
service, the veteran reported having received spinal 
anesthesia, and that after his surgery he recalled that a bag 
of blood was hanging, leading him to conclude that he had 
been given a blood transfusion.  He indicated that he had 
received a right forearm tattoo in 1970.  The examiner, on 
further review of the record, noted that the veteran had 
endorsed intravenous drug use in the past, as well as 
unprotected sex with multiple partners.  However, the veteran 
explained to the examiner that he had obtained a urine sample 
from a known user and turned it in as his own in order to be 
transferred from Alaska.  He also explained that although he 
had had multiple sexual partners, he consistently used a 
condom.  The veteran admitted to cocaine use.  He noted 
positive occupational exposure to blood, indicating that he 
was a medic and ambulance attendant in the service.  The 
examiner concluded that it was as likely as not that the 
veteran's hepatitis C was contracted in service as a result 
of an alleged blood transfusion, although administration of 
blood products was not documented in the records of that 
hospitalization.  He pointed out, however, that the service 
medical records indicated possible hepatitis soon after the 
surgical procedure.  He explained that significant symptoms 
of hepatitis C virus typically take up to 20 years to 
manifest, so the veteran's reports of fatigue in the mid 
1990s which initiated the diagnostic workup, supported 
contraction of hepatitis C some 20 years previously.  

The veteran also underwent a VA pulmonary examination in 
April 2004.  His service medical records were reviewed, and 
the examiner noted the incidences of pulmonary related 
visits.  The veteran's recent history was also reviewed, and 
the examiner stated that current findings represented mild 
obstructive airway disease and significant bronchodilator 
response indicating underlying asthma.  The examiner noted 
that the veteran had a significant smoking history of up to 
one pack a day since age 17, but that he had been trying to 
cut down and was currently smoking less than five cigarettes 
per day.  The examiner concluded that the significant 
bronchodilator response and mild obstructive airway disease 
was more likely than not related to the veteran's significant 
smoking history.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

Service Connection for Hepatitis C Virus

Having carefully reviewed the evidence of record, and 
resolving all doubt in favor of the veteran, the Board 
concludes that service connection for hepatitis C virus is 
warranted.  In reaching this conclusion, the Board notes that 
the veteran's service medical records reflect that he 
underwent a surgical procedure in March 1973, and that in May 
1973 a treatment note indicates possible hepatitis.  The 
April 2004 VA examiner completed a review of the record, 
which included evidence pertaining to the veteran's drug and 
alcohol use and sexual activity.  He concluded that the 
veteran's hepatitis was contracted in service.  He noted that 
significant symptoms of hepatitis C typically take up to 20 
years to manifest, and that the veteran's documented history 
was consistent with such a course.  There is no medical 
opinion or evidence of record which directly rebuts the 
examiner's opinion.  Accordingly, service connection for 
hepatitis C virus is in order.


Service Connection for Pulmonary Disability

On review of the evidence of record, the Board concludes that 
service connection for a pulmonary disability is not 
warranted.  While service medical records do document 
treatment for bronchitis in service, these episodes appear to 
be of an acute and transitory nature, and resolved prior to 
separation from service.  It was not until many years later 
that chronic respiratory disease was diagnosed.  In this 
regard the Board notes that the April 2004 VA examiner, upon 
very careful review of the veteran's claims folder and 
comprehensive examination, concluded that the veteran's 
pulmonary symptoms were more likely than not related to his 
significant smoking history.  The Board notes that, although 
the veteran has reported having suffered from bronchitis on a 
regular basis, the VA outpatient treatment records do not 
document such an incidence.  Those records do, however, 
indicate the veteran's history of smoking and show a 
diagnosis of chronic obstructive pulmonary disease.

The evidence of a nexus between the veteran's claimed 
pulmonary disability and his military service is limited to 
the veteran's own statements.  While the veteran is competent 
to attest to matters susceptible to lay observation, he is 
not competent to provide an opinion concerning matters 
requiring medical expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Therefore, the veteran's lay 
opinion concerning the etiology of his claimed pulmonary 
disability is of no evidentiary value.

Accordingly, viewing the evidentiary record in its entirety, 
the Board finds that the preponderance of evidence is against 
the veteran's claim of service connection for a pulmonary 
disability.




ORDER

Entitlement to service connection for hepatitis C virus is 
granted.

Entitlement to service connection for a pulmonary disability 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


